J-S54035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TERRELL DEBARGE GABLE                      :
                                               :
                       Appellant               :   No. 342 MDA 2020

          Appeal from the Judgment of Sentence Entered June 4, 2018
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0000292-2016

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TERRELL DEBARGE GABLE                      :
                                               :
                       Appellant               :   No. 343 MDA 2020

          Appeal from the Judgment of Sentence Entered June 4, 2018
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0000293-2016


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED FEBRUARY 19, 2021

        Terrell Debarge Gable (“Gable”) appeals from the judgments of sentence

imposed following his convictions, at docket number CP-67-CR-0000292-2016

(“Docket No. 292-2016”), of indecent assault person less than 13 years of age

and corruption of minors,1 and at docket number CP-67-CR-0000293-2016

____________________________________________


1   18 Pa.C.S.A. §§ 3126(a)(7), 6301(a)(1)(i).
J-S54035-20


(“Docket No. 293-2016”), of corruption of minors and involuntary deviate

sexual intercourse – less than 13 years of age.2 We affirm.

        The trial court previously summarized the factual and procedural history

of these cases as follows:

             On or about October 15, 2015, [Gable] was charged at
        Docket No. 293-2016 with [rape of a child and related offenses.]

              On or about November 24, 2015, [Gable] was charged at
        Docket No. 292-2016 with [indecent assault person less than 13
        years of age and related offenses.]

              On February 9, 2016, the Commonwealth filed a [N]otice of
        consolidation for [Docket Nos.] 292-2016, and 293-2016. The
        facts giving rise to all charged were adduced at trial as follows.

        E.R.’s Disclosure (Docket No. 292-2016)

              On or about June 13, 2014, Detective Kyle Hower
        [(“Detective Hower”)] of the York City Police Department
        commenced an investigation of a sexual assault allegedly
        committed by [Gable] in the spring of 2014 against E.R., [Gable’s]
        then three-year-old biological niece.       E.R.’s mother became
        concerned when E.R. instructed her mother, as she dressed E.R.
        for school, not to “lick her cat.” When asked if anyone had ever
        licked E.R[.]’s “cat,” E.R. revealed that one evening when [Gable]
        and E.R. were alone in E.R.’s kitchen in her home[,] located at
        400 E. Princess St. in York City, [Gable] directed E.R. to climb
        onto the kitchen table. E.R. complied. Once at the table, as E.R.
        lay on her back, [Gable] removed her pants and pull-up
        underwear and placed his bare penis on the outside of her bare
        vagina.

        T.S.L.’s Disclosure (Docket No. 293-2016)

            On or about September 29, 2015, Detective [] Hower …
        commenced an investigation of a sexual assault allegedly
        committed by [Gable] between the end of 2011 and the spring of
____________________________________________


2   18 Pa.C.S.A. § 3123(b).

                                           -2-
J-S54035-20


     2012 against T.S.L., a prepubescent girl with whom [Gable] had
     a familial relationship. Upon learning of E.R.’s allegations, T.S.L.’s
     mother routinely questioned her children about whether they had
     ever been sexually assaulted. T.S.L. disclosed that one evening,
     when T.S.L. slept at home on the living room sofa, [Gable] broke
     into T.S.L.’s home at 461 Salem Avenue through an unsecured
     kitchen window, pulled down her pajama pants and underwear,
     and anally penetrated her. T.S.L. screamed out for help in the
     hopes that her mother[,] who was sleeping in an upstairs
     bedroom[,] would hear her. [Gable] ordered T.S.L. to shut up
     while he completed the act. [T.S.L.] complied. Immediately
     following the assault, [Gable] smoked a cigarette and exited
     T.S.L.’s home.

            [Gable’s first jury trial resulted in a mistrial after a
     Commonwealth witness testified that Gable had been incarcerated
     prior to the commission of the alleged crimes.]

                                     ***

           … Following a second jury trial [from] January 16, 2018,
     through January 18, 2018, the jury unanimously convicted
     [Gable,] at Docket No. 292-2016[,] of [indecent assault person
     less than 13 years of age] and [corruption of minors,] and at
     Docket No. 293-2016[,] of [corruption of minors] and [involuntary
     deviate sexual intercourse – less than 13 years of age]. All
     remaining counts at both dockets were withdrawn. Immediately
     following the trial, [Gable’s trial counsel] filed a Petition to
     Withdraw as Counsel which was granted on January 29, 2018.

           On June 4, 2018, at Docket No. 292-2016, [Gable] was
     sentenced to a term of two (2) to four (4) years of confinement in
     [prison] for [indecent assault person less than 13 years of age]
     and a term of one (1) to two (2) years of confinement for
     [corruption of minors,] which runs concurrently with [indecent
     assault person less than 13 years of age].

           At Docket No. 293-2016, [Gable] was sentenced to a term
     of one (1) to two (2) years of confinement in [prison] for
     [corruption of minors,] and a term of fifteen (15) to thirty (30)
     years of confinement for [involuntary deviate sexual intercourse
     – less than 13 years of age,] which runs concurrently with
     [corruption of minors], but consecutively to the sentence imposed


                                     -3-
J-S54035-20


        at Docket No. 292-2016, which yields a total aggregation of
        seventeen (17) to thirty-four (34) years [in prison].

               Immediately following sentencing, [Gable’s sentencing
        counsel] made an oral [M]otion for leave to withdraw as counsel
        citing her [change in] employment[. The trial court] granted [the]
        [M]otion and appointed [new counsel] to represent [Gable] at the
        post-sentence phase through direct appeal.

               On June 19, 2018, [Gable,] filed a [M]otion requesting an
        extension of time within which to file a [p]ost-[s]entence [m]otion
        which [the trial court] granted on June 21, 2018. [Gable] did not
        file a [p]ost-[s]entence [m]otion[,] and on July 3, 2018, filed a
        [single] timely [N]otice of [A]ppeal to the Superior Court.

Trial Court Opinion, 10/2/18, at 2-7.

        This Court quashed Gable’s appeal for failure to comply with our

Supreme Court’s decision in Walker.3 See Commonwealth v. Gable, 217

A.3d 402 (Pa. Super. 2019) (unpublished memorandum at 1-3).

        The trial court appointed Gable new counsel, and on January 23, 2020,

Gable filed a Petition for relief pursuant to the Post Conviction Relief Act

(“PCRA”).4 In his PCRA Petition, Gable alleged that his direct appeal counsel

had rendered ineffective assistance of counsel by failing to file separate

Notices of Appeal at each docket number, in compliance with the mandates in




____________________________________________


3 Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018) (stating that
“when a single order resolves issues arising on more than one lower court
docket, separate notices of appeal must be filed [and t]he failure to do so will
result in quashal of the appeal.”) (citing Pa.R.A.P. 341).

4   42 Pa.C.S.A. §§ 9541-9546.

                                           -4-
J-S54035-20


Walker.    On January 28, 2020, the PCRA court reinstated Gable’s direct

appeal rights, nunc pro tunc.

      On February 20, 2020, Gable filed two nunc pro tunc Notices of Appeal,

one at each docket number. Gable filed a court-ordered Pa.R.A.P. 1925(b)

Concise Statement of errors complained of on appeal.

      On June 9, 2020, Gable filed a Motion to consolidate appeals. On June

10, 2020, this Court granted Gable’s Motion and consolidated his appeals.

      Gable now presents the following issue for our review: “Whether the

[t]rial [c]ourt erred when it consolidated [] Gable’s trial for the crimes

docketed as [Docket No. 292-2016] and [Docket No. 293-2016,] despite the

lack of similarities between the two offenses[?]” Brief for Appellant at 4.

      Gable contends that the trial court erred when it consolidated his cases

for trial “despite the lack of similarities between the two[.]” Id. at 13. Gable

argues that there are “significant differences” between the two incidents. Id.

at 13.    Specifically, Gable asserts that E.R.’s and T.S.L.’s respective

testimonies demonstrate differences in victim age, locations of the assaults,

and Gable’s relationship to the victims. Id. at 13-15. Gable claims that the

only similarity between the testimonies is that they both allege the sexual

assault of a child. Id. at 15-19.

      At the outset, we must determine whether Gable has properly preserved

this claim for our review. On February 9, 2016, the Commonwealth properly

filed its Notice of Consolidation for Docket No. 292-2016 and Docket No. 293-


                                     -5-
J-S54035-20


2016 pursuant to Pa.R.Crim.P. 582(B)(1).         The comment to Rule 583,

pertaining to severance of informations, provides that “any request for

severance must ordinarily be made in the omnibus pretrial motion or it is

considered waived[.]” Pa.R.Crim.P. 583 cmt.; see also Pa.R.Crim.P. 578 cmt.

(listing motions for severance as appropriate types of pretrial relief for the

omnibus pretrial motion).

      Instantly, Gable did not object to the joinder of Docket No. 292-2016

and Docket No. 293-2016, nor did he file a motion to sever. In fact, the first

time that Gable raised this issue was in his Pa.R.A.P. 1925(b) Concise

Statement. The “failure to make a timely and specific objection before the

trial court at the appropriate stage of the proceedings will result in waiver of

the issue.” Commowealth v. Houck, 102 A.3d 443, 451 (Pa. Super. 2014);

see Pa.R.A.P. 302(a) (providing that “[i]ssues not raised in the trial court are

waived and cannot be raised for the first time on appeal.”).       Accordingly,

Gable’s claim is waived.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/19/2021



                                     -6-